Judgments, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 2, 2000, convicting defendant, upon his pleas of guilty, of attempted murder in the second degree and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 4xh to 9 years and 2 to 6 years, respectively, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal, and that the waiver encompassed his suppression claims (see People v Kemp, 94 NY2d 831 [1999]). Accordingly, review of those issues is foreclosed (see People v Seaberg, 74 NY2d 1, 9-10 [1989]). In any event, were we to find that the waiver did not foreclose review, we would find the court properly held that there was an independent source for the complainant to make an in-court identification of defendant. Concur—Buckley, P.J., Tom, Andrias, Marlow and Ellerin, JJ.